DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration of Richard Pellegrino under 37 CFR 1.132 filed 8/4/2022 is insufficient to overcome the rejection of claim(s) 1-2, 4-10, 13-24 based upon Chao et al. (U.S. Pub. No. 2008/0021455 A1, hereinafter “Chao”) as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that Chao reference functions as it was intended to function. And that modification of the Chao reference to make it polyaxial / have a ball would not be necessary, because the Chao reference while providing different pivotal movements, provides sufficient pivotal movements to function as intended and in a manner equivalent to a polyaxial / ball connection. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. 
The Chao reference further describes that a “person skilled in the art will appreciate that the diameter of the connecting rod 18 and the width w of the opening 17 in the receiver head 12 can have any dimension that provides for pivotal movement between the connecting rod 18 and the receiver head 12, as may be desired”. And therefore, a person skilled in the art would recognize that there would be desirability to modify the opening or shape of the connecting rod to provide for additional / different pivotal movement, than what was shown in Chao. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-10, 13- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S. Pub. No. 2008/0021455 A1, hereinafter “Chao”) in view of Nihalani (U.S. Pub. No. 2012/0095511 A1, hereinafter “Nihalani”). 
 Chao discloses, regarding claim 1, an offset lateral connector (10, see Fig. 1) comprising: a body (12) having a base (see annotated Fig. 1 below) defining a receptacle and walls (see annotated Fig. 1 below) extending from the base to define a saddle (see annotated Fig. 1 below); an insert (30) including a cup (32); and a pin (36) extending from a bottom surface of the cup (see Fig. 1); and a connecting shaft (18) having a connection portion (see annotated Fig. 1 below) extending away from a first end (20), the first end received within the receptacle of the body (see Fig. 1) and defining a pin passage (24) therethrough (see Fig. 1), the pin passage structured to receive the pin of the insert therein to prevent translation of the connecting shaft relative to the body (see Fig. 1, note that pin 36 in passage 24 will prevent translation) while permitting the connecting shaft to pivot relative to the body (see Fig. 1, pivots about axis A) about a longitudinal axis of the pin (A, see Fig. 1).

    PNG
    media_image1.png
    555
    690
    media_image1.png
    Greyscale

Regarding claim 2, wherein the insert includes retention tabs extending from side surfaces of the cup (see annotated Fig. 1 above), the retention tabs received within the walls of the body to retain the insert within the body such that the pin received within the pin passage (retained via 42 and 40, see para. [0027]).
Regarding claim 4, wherein the walls of the body of the polyaxial offset lateral connector includes a threaded inner portion (38) configured to threadably receive a set screw (see para. [0029]).
Regarding claim 5, wherein the base of the body of the polyaxial offset lateral connector defines a side opening (17) that is in communication with the receptacle (see Fig. 1, see para. [0024]), the side opening sized and dimensioned to permit a portion of the connecting shaft to pass into the receptacle (see Fig. 1, see paras. [0024]-[0025]).
Regarding claim 8, further comprising a neck extending from the connecting shaft to the first end (see annotated Fig. 1 above).
Chao discloses, regarding claim 9, a spinal construct (see Figs. 1 and 5, see also para. [0033]) comprising: a spinal rod (510) defining a longitudinal axis (e.g. longitudinal axis of 510); one or more screws (512, 514) configured to secure the spinal rod to a spine of patient such that the spinal rod extends along the spine (see Fig. 5, see para. [0033]); and an offset lateral connector (10, see Fig. 1) including: a body (see annotated Fig. 1 above) having a base (see annotated Fig. 1 above) defining a receptacle and walls (see annotated Fig. 1 above) extending from the base to define a saddle (see annotated Fig. 1 above), the saddle configured to secure the body to the spinal rod (via set screw attached to 38); an insert (30) including a cup (32) and a pin (36) extending from a bottom surface of the cup (see Fig. 1); and a connecting shaft (18) having a connection portion (see annotated Fig. 1 above) extending away from a first end (20), the first end received within the receptacle of the body (see Fig. 1) and defining a pin passage (24) therethrough (see Fig. 1), the pin passage structured to receive the pin of the insert therein to prevent translation of the connecting shaft (see Fig. 1, note that pin 36 in passage 24 will prevent translation) relative to the body while permitting the connecting shaft to pivot relative to the body (see Fig. 1, pivots about axis A) about a longitudinal axis of the pin (A, see Fig. 1), the connecting portion extending away from the first end in a direction substantially transverse to the longitudinal axis (see Fig. 1, note that connecting portion extends substantially transverse to axis A). 
Regarding claim 10, wherein the insert includes retention tabs (see annotated Fig. 1 above) extending from side surfaces of the cup (see Fig. 1), the retention tabs received within the walls of the body to retain the insert within the body with the pin received within the pin passage (retained via 42 and 40, see para. [0027]).
Regarding claim 13, wherein the walls of the body of the polyaxial offset lateral connector includes a threaded inner portion (38) configured to threadably receive a set screw (see para. [0029]).
Regarding claim 14, wherein the base of the body of the polyaxial offset lateral connector defines a side opening (17) that is in communication with the receptacle (see Fig. 1), the side opening sized and dimensioned to permit a portion of the connecting shaft to pass into the receptacle (see Fig. 1, see paras. [0024]-[0025]).
Regarding claim 17, further comprising a neck extending from the connecting shaft to the first end (see annotated Fig. 1 above).
Chao discloses, regarding claim 18, a method of securing spinal construct to a spine of a patient (see Fig. 5, see paras. [0033]-[0035]), the method comprising: securing a first screw to a first vertebra of the spine (see annotated Fig. 5 below, see para. [0034]); securing a second screw to a second vertebra of the spine (see annotated Fig. 5 below, see para. [0034]); securing a spinal rod (508) in a head of the first screw and a head of the second screw (see Fig. 5, see para. [0034]), the spinal rod extending along the spine (see Fig. 5); and receiving the spinal rod in a saddle (see annotated Fig. 1 above, see also para. [0033]) of an offset lateral connector (500, see also 10 in Fig. 1 and para. [0033]), the offset lateral connector including: a body (see annotated Fig. 1 above) having a base (see annotated Fig. 1 above) defining a receptacle and walls (see annotated Fig. 1 above) extending from the base to define the saddle (see annotated Fig. 1 above), the saddle configured to secure the body to the spinal rod (see annotated Fig. 1 above); an insert (30) including a cup (32) and a pin (36) extending from a bottom surface of the cup (see Fig. 1); and a connecting shaft (18) having a connection portion (see annotated Fig. 1 above) extending away from a first end (see annotated Fig. 1 above), the first end received within the receptacle of the body (see Fig. 1) and defining a pin passage (24) therethrough, the pin passage structured to receive the pin of the insert therein to prevent translation of the connecting shaft relative to the body (see Fig. 1, note that pin 36 in passage 24 will prevent translation)  while permitting the connecting shaft to pivot relative to the body (see Fig. 1, pivots about axis A) about both a longitudinal axis of the pin (axis A, see Fig. 1), the connecting portion extending away from the first end in a direction substantially transverse to the longitudinal axis (see Fig. 1, note that connecting portion extends substantially transverse to axis A).

    PNG
    media_image2.png
    741
    779
    media_image2.png
    Greyscale

Regarding claim 19, further comprising securing a third screw to a third vertebra of the spine and receiving the connection portion of the connecting shaft in a head of the third screw (see annotated Fig. 5 above).
Regarding claim 20, wherein a neck extends from the connecting shaft to the first end (see annotated Fig. 1 above).
Chao fails to disclose, regarding claims 1, 9 and 18, wherein the offset lateral connector is polyaxial, wherein the first end comprises a ball, and wherein the connecting shaft to pivot relative to the body about an axis transverse to the longitudinal axis of the pin; regarding claims 6 and 15, wherein an outer surface of the first end includes engagement features configured to engage the walls of the body; and regarding claims 7 and 16, wherein the engagement features of the first end are further configured to resist movement of or fix the connecting shaft relative to the body; and regarding claim 21, wherein an inner wall defining the pin passage through the ball is convex towards the longitudinal axis of the pin; and regarding claim 22, wherein the side opening is flared outwardly away from the receptacle so as to permit the portion of the connecting shaft to pivot about the axis transverse to the longitudinal axis of the pin.
Nihalani discloses a cross connector (2030, see Figs. 20A-20C), wherein the first end (2032) forms a spherical ball (see Fig. 20C) with a pin passage (2033) that receives the pin shaft (2022), wherein an inner wall defining the pin passage through the ball is convex towards the longitudinal axis of the pin (see annotated Fig. 20C below), wherein the cross connector is configured to pivot relative to the body about both a longitudinal axis of the pin (e.g. movement around pin 2022) and an axis transverse to the longitudinal axis of the pin (see annotated Fig. 20C below), and wherein the outer surface of the ball includes engagement features (see para. [0196] “depressible bumps, rings, or protrusions”) configured to engage the walls of the body (see para. [0196] “increasing the friction”) in order to resist movement of or fix the connecting shaft relative to the body (see para. [0196]) in order to enable the first end to have a wider range of relative movement (see para. [0191]) and multi-axial movement (see para. [0194]) to provide a wide range of relative movement (see para. [0191]) to improve the adjustability and flexibility of the system during implantation (see para. [0158]). Nihanlani further discloses, wherein the side opening is flared outwardly away from the receptacle (see annotated Fig. 12 B below) in order to enable multiaxial rotation of the connector (1202, see paras. [0145]-[0146]). 

    PNG
    media_image3.png
    572
    389
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the offset lateral connector in Chao to be polyaxial and to modify the first end in Chao to be a ball configured to pivot relative to the body about an axis transverse to the longitudinal axis of the pin and with an outer surface that includes engagement features that resist movement and to modify the side opening in Chao to be flared outward in view of Nihalani in order to in order to resist movement of or fix the connecting shaft relative to the body in order to enable the first end to have a wider range of relative movement and multi-axial movement to improve the adjustability and flexibility of the system during implantation. 

Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Nihalani, as applied to claim 1 above, and in further view of Lee et al. (U.S. Pub. No. 2018/0280062 A1, hereinafter “Lee”). 
Chao in view of Nihalani, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 23, further including at least one locking tab extending from an edge of the bottom surface of the cup, wherein the at least one locking tab is configured to engage a portion of an outer surface of the connecting shaft to fix the connecting shaft relative to the body; and regarding claim 24, further including at least one locking tab extending from an edge of the bottom surface of the cup, wherein the at least one locking tab is configured to engage a portion of an outer surface of the connecting shaft to fix the connecting shaft relative to the body.
Lee et al. teaches a connector (see Fig. 3C) with a rod (310, see Fig. 3G) connecting two receptacles (302 and 306), wherein the saddle (322) which is configured to hold the rod in place (see Figs. 3D-3F), and furthermore consists of a cup, a pin extending from the bottom surface of the cup, and a locking tab also extending from the bottom surface of the cup (see labelled diagram of Fig. 3D below), wherein the locking tab is configured to engage the outer surface of the connecting shaft in order to fix it relative to the body (see Fig. 3C and Para. [0129]).

    PNG
    media_image4.png
    367
    477
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the invention was made to modify the insert in Chao in view of Nihalani to include locking tabs to protrude from the bottom surface of the cup in view of Lee in order to allow for a better grip on the rod, improving the stability between the two receivers.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts that one would not be motivated to modify the round portion of Chao to be a ball, as discussed by the enclosed Declaration Of Richard Pellegrino Under 37 C.F.R. § 1.132 (“Pellegrino Declaration’), the basis for that obviousness conclusion is factually incorrect. As explained in the Pellegrino Declaration, the device of Chao already permits rotation of its connecting rod 18 about multiple axes. (Pellegrino Dec. [P 5.) Moreover, that rotation already permitted by Chao would allow Chao’s connecting rod 218 “to have the same range of motion as would be permitted by the ball joint connection posited by the examiner” (id.), and such rotational positioning of Chao’s connecting rod “would be indistinguishable from the polyaxial motion that could be achieved by a ball connection” (id. at 8). That is demonstrated in the Pellegrino Declaration by reference to spherical coordinates (id. at [P 6), as well as by reference to the combination of the arcs that can be swept out by the two independent forms of pivoting already permitted by Chao (id. at P 7). In addition to showing the results of the multi-axial pivoting in FIG. 5, Chao explicitly mentions the multi-axial capability of its spinal connectors. For example, Chao explicitly states: Each spinal connector 500, 502 can pivot relative to the rods 508, 510, or each connecting rod of the spinal connectors 500, 502 can pivot relative to each receiver head to facilitate positioning and mating of the connecting rods to spinal anchors 504, 506 implanted in the ilium. This allows the connecting rods to mate to the spinal anchors 504, 506 without having to bend or deform the longitudinal spinal rods 508, 510 or the connecting rods of the spinal connectors 500, 502. (Chao at P [0034].) That same concept is also reiterated in paragraph [0021] of Chao, which states that “the spinal connector can pivot relative to the spinal fixation element, or the connecting rod can pivot relative to the receiver head, to facilitate positioning and mating of the connecting rod to a spinal anchor.” Accordingly, because Chao already permits the rotational capability of the connecting rod 218 within the patient’s body that is alleged to be achievable by modifying Chao, there is no rationale for making such a modification. That is, a person having ordinary skill in the art “would not consider modifying Chao to instead utilize a ball connection, since there would not be an apparent benefit or reason for making such a modification.” (Pellegrino Dec. 9.) 
The Office respectfully disagrees. Chao discloses pivoting motion between the connecting rod (18) and the receiver head (12) as desired (see paras. [0025]). This motion is limited to pivoting motion about the longitudinal axis of the pin. While the body of the receiver (12) can be pivoted around the longitudinal axis of the spinal rod positioned within rod channel, one having ordinary skill in the art would recognize that the two distinct pivoting motions would not be the same as polyaxial motion provided by a ball. The spinal rod is positioned above the connector rod (18) and spaced apart via insert (30) from the connecting rod (18), and therefore pivoting about the spinal rod positioned in insert (30) could limit the ability of the receiver (12) to be pivoted downward so that the connecting rod (18) can reach a bone anchor connected to the spine. E.g. based on the distance between the spinal rod and the bottom of the receiver (12) and the length of the rod (18), and the position of the threaded portion (38) being available to receive a set screw, there might not be enough clearance to fully adjust the connector rod positioning relative to each individual patients needs. In addition, modifying the Chao connection in view of the ball in Nhialani would provide additional adjustability of the connecting rod relative to the receiver, e.g. pivoting up, down, diagonal, and side to side, to allow for additional adjustability of the placement of the anchors based on the patients needs. 
The Applicant further asserts that Chao does not teach or suggest that the pivoting of the connecting rod 218 about both axes is “relative to the body” of the connector, as recited in currently amended independent claims 1, 9, and 18. Indeed, only the pivoting of Chao’s connecting rod 218 about one of the axes (i.e., the axis A of the post 236 of Chao’s insert 230) would be relative to the body of the connector, whereas the pivoting of Chao’s connecting rod 218 about the axis of the relevant spinal rod 508, 510 would not be “relative to the body” of the connector, since it involves rotation of the contended “body” (receiver head 212), and thus the connecting rod 218 along with it, about the axis of the spinal rod.
The Office respectfully disagrees. Modifying the pivoting in Chao in view of Nhialani, as set forth above, would suggest pivoting about both axes relative to the body, since it would involve rotation of the first end (20) relative to the body (12) based on rotation of first end (2032) relative to body (2020 and 2010) in Nihialani. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Barrus et al. (U.S. Pub. No. 2012/0035659 A1) discloses a cross connector, with inserts with cups and pins and polyaxial balls. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773